Exhibit 21.1 PHOTOMEDEX, INC. a Nevada corporation LIST OF SUBSIDIARIES (as of December 31, 2012) The active subsidiaries are: Radiancy (Israel), Ltd., a company organized under the laws of Israel ProCyte Corporation, a Washington corporation * Radiancy, Inc. a Delaware corporation Photo Therapeutics, Inc., a Delaware corporation * Photo Therapeutics Limited, a company organized under the laws of England and Wales PhotoMedex Technologies, Inc., a Delaware corporation *Merged with PhotoMedex, Inc. on December 31, 2011 E-21.1
